Citation Nr: 1215161	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  09-49 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for end stage liver disease due to a history of alcoholism secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity secondary to diabetes mellitus. 

3.  Entitlement to initial ratings in excess of 10 for peripheral neuropathy of the right upper extremity and for the left upper extremity. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 14, 2010.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2010 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified before the undersigned Veterans Law Judge in December 2011.  Shortly thereafter he submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

The issue of erectile dysfunction has been raised by the record by an October 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issue of entitlement to a TDIU rating is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Extending the benefit of the doubt to the Veteran his end stage liver disease due to a history of alcoholism is secondary to service-connected PTSD.

2.  On November 28, 2011, and again on December 7, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals for entitlement to service connection for peripheral neuropathy of the left lower extremity secondary to diabetes mellitus and the issues of higher ratings for peripheral neuropathy of the bilateral upper extremities is requested.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his end stage liver disease due to a history of alcoholism is secondary to the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2011).  

2.  The criteria for withdrawal of the appeal of entitlement to service connection peripheral neuropathy of the left lower extremity secondary to diabetes mellitus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of the appeal of entitlement to higher ratings for peripheral neuropathy of the bilateral upper extremities by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, with regard to the issue herein decided, the decision below is granting in full the benefit sought on appeal.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist such error was harmless and will not be further discussed. 

II. Analysis

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).   When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified that his end stage liver disease is due to his alcohol abuse which is secondary to his service-connected PTSD.  The Board notes that primary diagnosed disabilities of drug or alcohol abuse are not disabilities for which service connection can be granted.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  However, 38 C.F.R. § 3.301(c)(3) states that where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  

The Veteran's claims file includes medical evidence that the Veteran has a diagnosis of liver disease; in addition, it also includes medical evidence, as noted in February 2008, that the Veteran's liver disease is secondary to his alcohol abuse.  Thus, the Board finds that the issue before the Board is if the Veteran's alcohol abuse is secondary to his service-connected PTSD.  

The Veteran's claims file includes both medical and lay evidence.  The Veteran's lay evidence includes a November 2003 PTSD symptom affidavit, November 2004 statements from the Veteran's wife and daughter, and the December 2011 testimony by the Veteran and his wife.  In November 2003 the Veteran stated that he began drinking while he was stationed in the Republic of Vietnam as a way of coping with the stress.  He stated that he continued to drink when he came home from the Republic of Vietnam as a way to self medicate and to push the memories of his deployment to a dark place where he did have to deal with them.  He stated that in August 2002 he was told that he had to quit drinking or die as a result of his liver disease and therefore, he quit that day.  In November 2004 both the Veteran's wife and daughter stated that the Veteran self medicated with alcohol; the Veteran also testified to this.  

At the Veteran's January 2004 VA PTSD examination he reported no substance abuse problems during his military service and none currently; he also denied treatment and hospitalizations.  However, he also reported that he drank pretty regularly when he came back from his military service.  It was noted that the Veteran had mild psychiatric symptoms and his in-service traumatic experience was moderate.  It was noted that he stopped drinking in 2002 because of a blood clot on his lung and cirrhosis of the liver.  It was further noted at the December 2004 VA PTSD examination that the Veteran drank a lot when he came home to deal with his stress.  He was diagnosed with Axis I diagnoses of PTSD and a history of ethanol abuse in remission.   A February 2008 treatment note not only stated that the Veteran had liver disease secondary to alcohol but he also had depression.  At the April 2010 VA PTSD examination the VA examiner diagnosed the Veteran with an Axis I diagnosis of PTSD; it was stated that "if any additional mental disorder have been diagnosed, explanation of how the symptoms are related to or are part of each mental disorder" and the VA examiner just listed depressive disorder NOS, bereavement, and alcohol dependence in full sustained remission.  The VA examiner also stated that the Veteran's history of problematic use of alcohol may play a role in mild problems with remote memory noted during the examination but it was not associated with PTSD or depressive symptoms.   At the Veteran's April 2010 VA general medical examination it was noted that the Veteran's cirrhosis was most likely related to alcohol use and there was no association to service and no record to in-service hepatitis.  

Generally, when a Veteran contends that a service-connected disorder has caused or aggravated a secondary disability, there must be competent medical evidence of such causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, supra.  

After a careful and considered review of the medical and lay evidence of record, the Board observes that there is one medical opinion of record (April 2010) and it is against the Veteran's claim that his end stage liver disease due to a history of alcoholism was secondary to his PTSD; however, the Board finds that it is not more probative then the positive lay evidence of record and supporting private treatment records and VA examinations.  The Board notes that the April 2010 VA general medical examination opinion was a negative nexus opinion on a direct service connection basis between the Veteran's liver disease and military service; however, that is not the theory of entitlement that is at issue here and therefore, is not probative for secondary service connection purposes.  Additionally, the Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  The April 2010 VA examiner just gave a (negative) nexus opinion but did not give any reasoning for his opinion; the Board notes that in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Thus the Board finds the June 2003 opinion is not probative since the Veteran does not give a basis for his negative nexus opinion.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337  (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence. 

Moreover, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Throughout the course of his communications with VA, the Veteran has consistently maintained that his drinking was a coping mechanism for his PTSD. In addition, the Veteran has related that his alcohol abuse was a symptom manifestation of PTSD and thus, secondary to his PTSD to medical professionals.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it is pertinent that, as noted above, the etiology of the Veteran's alcohol abuse has only been reported as symptom, a manifestation, and a way of coping with his service-connected PTSD that began directly after his discharge from his military service.  

The Board thus finds the Veteran to be both competent and credible in reporting his alcohol abuse is a symptom and a coping mechanism of his PTSD and thus, secondary to his PTSD.  The Board finds that the Veteran's statements have been consistent about the reason for his drinking and has been supported by his wife and daughter.  This truthfulness carries over to his post-service statements to not only the Board and VA but to his private and VA doctors.  

The Board notes that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  However, in this situation, the Board finds that this is not the case with the Veteran's VA and private treatment records.  The Board has already found the Veteran competent and credible in his report of his drinking as a PTSD symptom and his VA and private physicians did not just rely on the Veteran's reports but they also corroborated with it by reporting it as one of his PTSD symptoms.  Thus, the Board finds the Veteran's competent and credible statements describing his alcohol abuse as a constant symptom of his PTSD and a way to cope with his PTSD are supported by a later diagnosis by a medical professional.  Therefore, the Board finds that the positive and negative evidence of record is in equipoise.  

After careful review of the record, including credible statements from the Veteran to his physicians and to the VA, and consideration of all medical findings and opinions on file, and giving the benefit of any doubt to the Veteran, the Board finds the evidence for and against the claim to be at least in approximate balance.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Consequently, the Board concludes that service connection for end stage liver disease due to a history of alcoholism secondary to PTSD is warranted.


Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeals of entitlement to service connection for peripheral neuropathy of the left lower extremity secondary to diabetes mellitus and the issues of higher ratings for peripheral neuropathy of the bilateral upper extremities is requested and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Service connection for end stage liver disease due to a history of alcoholism secondary to PTSD is granted.

The appeal of entitlement to service connection for peripheral neuropathy of the left lower extremity secondary to diabetes mellitus is dismissed. 

The appeal of entitlement to issues of higher ratings for peripheral neuropathy of the bilateral upper extremities is dismissed. 



REMAND

At the Board hearing in December 2011, the Veteran, by and through his attorney, narrowed the issue on appeal concerning entitlement to a TDIU rating for the period from January 4, 2008, to April 13, 2010.  The Board finds that since the decision herein above grants the Veteran service connection for end stage liver disease due to a history of alcoholism secondary to PTSD that the RO/AMC must consider the downstream issue of the proper disability rating and effective date for the grant of service connection.  Once the RO/AMC determines the appropriate disability rating and effective date for the now service-connected liver disease the RO/AMC must then determine if the Veteran meets the criteria for a TDIU rating for the period from January 4, 2008, to April 13, 2010.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must determine the appropriate disability rating and effective date for the now service-connected end stage liver disease due to a history of alcoholism secondary to PTSD. 

2.  After the development requested above has been completed to the extent possible, the RO/AMC should address the issue of entitlement to a TDIU rating, prior to April 14, 2010.  If the benefit sought on appeal is adverse to the Veteran, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


